Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 27, 2016

                                            No. 04-16-00454-CV

                                      IN RE Sam LAJZEROWICZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On July 18, 2016 relator Sam Lajzerowicz filed a petition for writ of mandamus and
motion for emergency stay pending a ruling on the mandamus petition. The court has considered
the petition for writ of mandamus and is of the opinion that Relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus and motion for emergency stay are
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.


           It is so ORDERED on July 27, 2016.



                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2006-CI-16638, styled In the Matter of the Marriage of Sam Lajzerowicz
and Estelita Ocampo Lajzerowicz and in the Interest of LL, a Child, pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Stephani A. Walsh presiding.